20-12976-jlg         Doc 17       Filed 01/24/21 Entered 01/24/21 16:29:24                     Main Document
                                               Pg 1 of 35
                                                        Hearing Date and Time: February 18, 2021 at 10:00 a.m.
                                                              Objection Deadline: February 8, 2021 at 4:00 p.m.

CULLEN AND DYKMAN LLP
C. Nathan Dee, Esq.
Elizabeth M. Aboulafia, Esq.
100 Quentin Roosevelt Boulevard
Garden City, New York 11530
(516) 357-3700
Email: ndee@cullenllp.com
        eaboulafia@cullenllp.com

Counsel to Newbury Operating LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- x
                                                                        :
In re:                                                                  : Chapter 7
                                                                        :
NEWBURY OPERATING LLC                                                   : Case No. 20-12976 (JLG)
                                                                        :
                                                                        :
                          Alleged Debtor.                               :
                                                                        :
 ---------------------------------------------------------------------- x

           NOTICE OF MOTION OF NEWBURY OPERATING LLC TO DISMISS
          INVOLUNTARY PETITION, OR ALTERNATIVELY, FOR ABSTENTION

        PLEASE TAKE NOTICE that on February 18, 2021 at 10:00 a.m., Newbury Operating LLC

(the “Alleged Debtor”), by and through its undersigned counsel, will move (the “Motion”) before the

Honorable James L. Garrity, Jr., United Sates Bankruptcy Judge, in the United States Bankruptcy Court

for the Southern District of New York, Courtroom 601, One Bowling Green, New York, New York 10004

or via Court Solutions LLC should the Court so direct, or as soon thereafter as counsel can be heard, for

entry of an order dismissing with prejudice the involuntary bankruptcy petition (the “Involuntary

Petition”) filed against the Alleged Debtor pursuant to sections 303(h), 305(a) and 707(a) of the United

States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”), or alternatively

abstaining from consideration of the Involuntary Petition pursuant to pursuant to 11 U.S.C. §§ 305(a) of

the Bankruptcy Code and/or exercising its discretion to permissively abstain pursuant to 28 U.S.C. §

1334(c), and awarding damages and costs in favor of the Alleged Debtor, as more particularly described
20-12976-jlg        Doc 17      Filed 01/24/21 Entered 01/24/21 16:29:24                  Main Document
                                             Pg 2 of 35


in the Motion.

           PLEASE TAKE FURTHER NOTICE that a copy of the Motion is available for inspection

during normal business hours at the office of the Clerk of the United States Bankruptcy Court for the

Southern District of New York located at One Bowling Green, New York, New York 10004, or may be

obtained by contacting the undersigned counsel.

           PLEASE TAKE FURTHER NOTICE that responses and objections, if any, to the Motion and

the proposed order must be made in writing, conform to the Bankruptcy Rules and the local Bankruptcy

Rules for the Bankruptcy Court and be filed with the Bankruptcy Court electronically in accordance with

General Order 559 (a copy of which can be found at www.nysb.uscourts.gov, the official website for the

United States Bankruptcy Court for the Southern District of New York), by registered users of the

Bankruptcy Court’s case filing system and, by all other parties in interest, on a 3.5 inch disk, preferably in

Portable Document Format (PDF), WordPerfect or any other Windows-based word processing format

(with a hard copy delivered directly to Chambers) and shall be served upon: (i) counsel to the Alleged

Debtor, Cullen and Dykman LLP, Attn: C. Nathan Dee, Esq. and Elizabeth Aboulafia, Esq., 100 Quentin

Roosevelt Blvd., Garden City, New York 11530; (ii) the Office of the United States Trustee for the

Southern District of New York, 201 Varick Street, Room 1006, New York, New York 10014, Attn: Brian

S. Masumoto, Esq.; and (iii) all parties who have filed a notice of appearance and request for service of

documents, so as to be actually received by no later than 4:00 p.m. (prevailing Eastern Time) on February

8, 2021.

Dated: Garden City, New York
       January 19, 2021                                    CULLEN AND DYKMAN LLP

                                                   By:     /s/ Elizabeth M. Aboulafia
                                                           C. Nathan Dee, Esq.
                                                           Elizabeth M. Aboulafia, Esq.
                                                           100 Quentin Roosevelt Boulevard
                                                           Garden City, New York 11530

                                                           Counsel to Newbury Operating LLC
20-12976-jlg         Doc 17   Filed 01/24/21 Entered 01/24/21 16:29:24                Main Document
                                           Pg 3 of 35
                                                  Hearing Date and Time: February 18, 2021 at 10:00 a.m.
                                                        Objection Deadline: February 8, 2021 at 4:00 p.m.

CULLEN AND DYKMAN LLP
C. Nathan Dee, Esq.
Elizabeth M. Aboulafia, Esq.
100 Quentin Roosevelt Boulevard
Garden City, New York 11530
(516) 357-3700
Email: ndee@cullenllp.com
eaboulafia@cullenllp.com

Counsel to Newbury Operating LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
                                                                 :
In re:                                                           : Chapter 7
                                                                 :
NEWBURY OPERATING LLC                                            : Case No. 20-12976 (JLG)
                                                                 :
                                                                 :
                       Alleged Debtor.                           :
                                                                 :
 --------------------------------------------------------------- x

     NEWBURY OPERATING LLC’S MOTION TO DISMISS INVOLUNTARY
     BANKRUPTCY PETITION OR, ALTERNATIVELY, FOR ABSTENTION

TO THE HONORABLE JAMES L. GARRITY, JR., United States Bankruptcy Judge:

        Newbury Operating LLC (“Newbury” or the “Alleged Debtor”), alleged debtor herein,

hereby submits this motion (the “Motion”), pursuant to sections 303, 305 and 707 of the United

States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”) and 28

U.S.C. § 1334(c), for entry of an order, substantially in the form annexed hereto as Exhibit “1”,

dismissing with prejudice the involuntary bankruptcy petition (the “Involuntary Petition”) filed

against the Alleged Debtor on December 28, 2020 by sole petitioning creditor, 250 E. 87 Owners

Corp. (the “Petitioning Creditor”). In further support thereof, the Alleged Debtor respectfully

states as follows:
    20-12976-jlg    Doc 17       Filed 01/24/21 Entered 01/24/21 16:29:24                     Main Document
                                              Pg 4 of 35



                                    PRELIMINARY STATEMENT 1                  0F




         The Petitioning Creditor’s Involuntary Petition should be dismissed with prejudice for

cause under section 707(a) of the Bankruptcy Code with costs awarded to the Alleged Debtor

because the Involuntary Petition is an improper and inappropriate use of the Bankruptcy Court

by the Petitioning Creditor. Alternatively, this Court should abstain from considering the

Involuntary Petition and dismiss the involuntary bankruptcy case under section 305(a) of the

Bankruptcy Code or abstain under 28 U.S.C. § 1334(c) and allow the pending State Court Action

between the two parties to this involuntary case to proceed to its conclusion. The Involuntary

Petition is further ripe for dismissal as an impermissible single creditor case with no special or

exceptional circumstances warranting the exercise of jurisdiction by this Bankruptcy Court.

         The Petitioning Creditor is the Alleged Debtor’s landlord and is also its primary creditor.

The Petitioning Creditor’s attempt to collect past due rent is the sole purpose for the Involuntary

Petition filed against the Alleged Debtor. The pending State Court Action initiated by the

Petitioning Creditor three months prior to filing the involuntary petition against the Alleged

Debtor adequately protects the parties’ respective interests. The Petitioning Creditor’s choice

to initiate an involuntary proceeding against the Alleged Debtor months after initiating the State

Court Action in which it has actively sought the same exact relief as in this Court is clearly forum

shopping and demonstrates bad faith.

         In that regard, the Petitioning Creditor’s filing of the Involuntary Petition against the

Alleged Debtor is simply the continuation of a two-party dispute for non-payment of rent which

began in the State court forum specifically chosen by the Petitioning Creditor to pursue its rights


1
 Capitalized terms used but not defined in this Preliminary Statement shall have the meanings ascribed to them in
subsequent sections of this Motion.


                                                         2
20-12976-jlg       Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24                Main Document
                                           Pg 5 of 35



and remedies including, but not limited to, seeking the appointment of a receiver. That is

essentially the same relief which the Petitioning Creditor seeks from this Court with one

exception. Due to the statewide moratorium on evictions implemented in response to the ongoing

pandemic, the Petitioning Creditor cannot evict the Alleged Debtor from the property while the

Alleged Debtor tries to restructure its operations.          However, should the Court grant the

Petitioning Creditor’s involuntary petition, the Alleged Debtor will effectively be evicted from

the property. Thus, the Petitioning Creditor’s filing of the Involuntary Petition is merely a

litigation tactic in a two-party dispute, filed solely to collect rent and to provide it with an eviction

mechanism that is currently unavailable in the pending State Court Action.

        Allowing this action to proceed will not provide a collective remedy for a number of

creditors consistent with the purpose of the bankruptcy process, but rather will open the

floodgates for the use of the bankruptcy courts as a forum for two party disputes brought by

aggrieved landlords to dispossess their tenants and collect past due rent. As more fully discussed

below and following recent Second Circuit authority, using an involuntary bankruptcy filing to

collect a debt in a two-party dispute, when adequate state court remedies are available to the

petitioning creditor, is not an appropriate use of the Bankruptcy Court and warrants dismissal

with prejudice. See In re Murray, 900 F.3d 53 (2d Cir. 2018).

                                  JURISDICTION AND VENUE

        1.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a core proceeding

pursuant to 28 U.S.C. § 157(b).

        2.      The statutory predicates for the relief requested herein are sections 303, 305 and

707 of the Bankruptcy Code and Rule 1013 of the Federal Rules of Bankruptcy Procedure.


                                                    3
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 6 of 35



                               RELEVANT BACKGROUND,

A.     The Lease and Impact of Covid-19 Pandemic

       3.      A detailed factual background regarding the parties’ Lease and the impact of Covid-

19 on the Alleged Debtor’s operating performance is more fully set forth in Declaration of John

D. Smith (the “Smith Declaration” at Dkt. No. 13, Ex. A.) submitted in support the Alleged

Debtor’s objection to the Petitioning Creditor’s motion for the appointment of an interim chapter

7 trustee (the “Trustee Motion” at Dkt. No. 7) and is incorporated herein by reference. A

supplemental declaration (the “Supplemental Declaration”) by Mr. Smith regarding the Alleged

Debtor’s cash management system is attached hereto as Exhibit “2”.

B.     The Landlord’s State Court Action and Pending Request for a Receiver

       4.      Over four months ago, on October 14, 2020, the Petitioning Creditor chose to

initiate a two-party dispute against Newbury in a state court forum when it filed a collection action

for unpaid rent against Newbury in the New York Supreme Court, New York County, Index No.

655282/2020 (the “State Court Action”) which remains pending. See Trustee Motion, Ex. A, ¶ 5.

       5.      Almost two months ago, on November 30, 2020, the Petitioning Creditor chose to

actively move forward in the State Court Action seeking an order to show cause for the

appointment of a receiver with, among other things, authority to retain the services of a parking

garage operator to operate the Garage and collect the fees generated therefrom. See Trustee

Motion, Ex. A, ¶ 8, Ex. 5.

       6.      The Petitioning Creditor admitted in its pleadings seeking the appointment of a

receiver that the purpose of its request was to circumvent the government mandated protections

put into place by Governor Cuomo’s executive orders to protect commercial tenants such as

Newbury who have been devastatingly impacted by the COVID-19 pandemic from eviction. See




                                                 4
20-12976-jlg          Doc 17   Filed 01/24/21 Entered 01/24/21 16:29:24           Main Document
                                            Pg 7 of 35



id. at ¶ 15 (“A receiver is especially important because as a result of the Covid-19 pandemic and

Executive Order No. 202.28 . . . Plaintiff does not have the ability to commence an eviction

proceeding . . .”).

        7.      Newbury timely submitted its opposition to the receiver motion on December 22,

2020 and the state court judge scheduled a hearing on the matter for January 12, 2021. Smith

Declaration, ¶ 11.

        8.      On December 28, 2020, months after choosing to initiate the State Court Action

against Newbury, the Petitioning Creditor, as the sole petitioning creditor, decided to choose a

different forum for its rent dispute with the Alleged Debtor and commenced the instant proceeding

seeking the exact same relief in this Court that it sought in the State Court Action.

        9.      On January 4, 2021, the Petitioning Creditor filed a letter notifying the court in the

State Court Action that the hearing on its receiver motion was subject to the automatic stay since

the Petitioning Creditor had chosen to seek relief in a different forum by filing of the Involuntary

Petition. Id. at ¶ 12. A copy of this letter filed on the docket of the State Court Action is annexed

hereto as Exhibit “3”.

                                     RELIEF REQUESTED

        10.     By this Motion, the Alleged Debtor seeks entry of an order, substantially in the

form annexed hereto as Exhibit 1, dismissing the Involuntary Petition with prejudice pursuant to

section 707(a) of the Bankruptcy Code, or alternatively abstaining from consideration of the

Involuntary Petition under section 305(a) of the Bankruptcy Code and dismissing this case, and/or

exercising its discretion to permissively abstain pursuant to 28 U.S.C. § 1334(c), and awarding

damages and costs against the Petitioning Creditor and in favor of the Alleged Debtor. The

Alleged Debtor further submits that the Involuntary Petition should be dismissed because there are




                                                  5
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 8 of 35



no “special circumstances” warranting an involuntary case filed by a sole petitioning creditor in a

two-party dispute such that the requirements of section 303 of the Bankruptcy Code cannot be

satisfied.

                             BASIS FOR RELIEF REQUESTED

        11.    The Court should dismiss the Involuntary Petition pursuant to sections 707(a),

305(a) and 303(h) of the Bankruptcy Code or, in the alternative, it should abstain from considering

the involuntary bankruptcy pursuant to section 305(a) of the Bankruptcy Code and the permissive

abstention provisions of 28 U.S.C. § 1334(c).

A.      The Court Should Dismiss the Involuntary Bankruptcy Case for Cause Under 11
        U.S.C. § 707(a)

        12.    Section 707(a) of the Bankruptcy Code authorizes a bankruptcy court to dismiss a

case for cause. The determination of whether cause exists is left to the discretion of the bankruptcy

court. See In re Smith, 507 F.3d 64, 72 (2d Cir. 2007) (cause exists if “dismissal would be in the

best interest of all parties . . .”) (internal quotation marks and citations omitted). Section 707(a)

applies to involuntary as well as voluntary petitions. In re Murray, 900 F.3d at 60 n. 5 (citing In

re MacFarlane Webster Assocs., 121 B.R. 694, 696-97 (Bankr. S.D.N.Y. 1990)). Cause exists

here because, among other reasons, the gravamen of the Petitioning Creditor’s dispute with the

Alleged Debtor is the payment of past due rent and the purpose of the Petitioning Creditor’s

involuntary petition is simply a tactic for the collection of that rent. “The bankruptcy court is not

a collection agency.” See In re Mountain Dairies, Inc., 372 B.R. 623, 635 (Bankr. S.D.N.Y. 2007).

Petitioning Creditor’s use of this Court for such improper purposes should not be tolerated by this

Court. Permitting such tactics will send a signal to every New York City landlord that is subject

to New York State’s eviction moratorium caused by the pandemic that the bankruptcy courts are




                                                 6
20-12976-jlg      Doc 17       Filed 01/24/21 Entered 01/24/21 16:29:24            Main Document
                                            Pg 9 of 35



a viable path to relief in a two-party dispute brought by a landlord seeking to collect overdue rent

from a commercial tenant.

       13.     Moreover, cause also exists to warrant dismissal of the Involuntary Petition

pursuant to section 707(a) of the Bankruptcy Code because this proceeding constitutes an improper

or duplicative use of the bankruptcy system which should be dismissed by this Court in the exercise

of its sound discretion. See In re Murray, 543 B.R. 484, 490-91 (Bankr. S.D.N.Y. 2016), aff’d 565

B.R. 527 (S.D.N.Y. 2017), aff’d 900 F.3d, 53, 58 (2d Cir. 2018) (cause for dismissal exists

“whether for bad faith or circumstances falling short of bad faith but nevertheless representing an

inappropriate use of the Code”). The Petitioning Creditor’s belated use of the Bankruptcy Court

four months after seeking the same exact relief that it is seeking in the State Court Action,

collection of unpaid rent and the appointment of a receiver, is clearly an improper and duplicative

use of the bankruptcy court.

       14.     With particular attention to (i) whether a petitioning creditor is attempting to collect

a debt in a two-party dispute and (ii) whether adequate state court remedies are available when

considering dismissal of an involuntary petition, courts in this Circuit consider multiple factors in

determining whether cause exists to warrant dismissal of an involuntary petition under section

707(a) of the Bankruptcy Code. See In re Murray, 543 B.R. at 492 (finding that the presence of

those two factors alone will “weigh in a favor of dismissal when present”). These factors (the

“Murray factors”) include:

       (1)    The bankruptcy court was the most recent battlefield in a long-running, two
       party dispute, (2) the judgment creditor brought the case solely to enforce a
       judgment, (3) there were no competing creditors, (4) there was no need for a pari
       passu distribution, (5) assuming there were fraudulent transfers to be avoid, the
       judgment creditor could do so in another forum, (6) the judgment creditor had
       adequate remedies to enforce its judgment under non-bankruptcy law, (7) the
       judgment creditor invoked the bankruptcy laws to secure a benefit that it did not
       have under non-bankruptcy law without a creditor community to protect, (8) no



                                                  7
20-12976-jlg     Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24              Main Document
                                         Pg 10 of 35



       assets would be lost or dissipated in the event that the bankruptcy case did not
       continue and (9) the alleged debtor did not need a bankruptcy discharge.

In re Murray, 900 F.3d at 57.

       15.     The Petitioning Creditor is clearly attempting to collect a debt - the unpaid rent - in

a two-party landlord tenant dispute which the Petitioning Creditor first began in another forum

four months ago and in which it actively participated up to and including filing correspondence

staying the hearing on its request for the appointment of receiver so it could seek the exact same

relief from this Court. (Ex. 3). Additionally, the laws of the State of New York and the request

for relief in the State Court Action provide the Petitioning Creditor with adequate remedies should

it ultimately succeed in its initially chosen forum, i.e. a judgment for any unpaid rent that may be

found to be due and owing and a receiver to operate the garage and collect rents. Indeed, the

appointment of a receiver in the State Court Action would serve the same function as an interim

trustee requested in the Trustee Motion which remains pending before this Court. See 9 COLLIER

ON BANKRUPTCY ¶ 2001.01 (Richard Levin & Henry J. Sommer eds., 16th ed.) (explaining

“[t]he interim trustee’s resemblance to a receiver”). The Petitioning Creditor has provided no

evidence or other support which demonstrates or even suggests that its remedies in the State Court

Action are inadequate. Accordingly, the key Murray factors which the Courts use to determine

cause for dismissal of an involuntary petition – namely, (i) the existence of a two-party dispute

and (ii) an adequate remedy under non-bankruptcy law, support dismissal of this matter.

       16.     The majority of the remaining Murray factors also favor dismissal of the

Involuntary Petition with prejudice. The Petitioning Creditor is using the bankruptcy court as its

most recent battlefield in its months long two-party dispute (Murray factor 2). As set forth in ¶9

of the Smith Declaration and ¶7 of the Supplemental Declaration, there are no significant

competing creditors (Murray factor 3) so there is also no need for a pari passu distribution of


                                                 8
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24            Main Document
                                          Pg 11 of 35



Newbury’s assets (Murray factor 4). Petitioning Creditor can assert any alleged fraudulent transfer

causes of action in the State Court Action pursuant to the relevant provisions of New York Debtor

Creditor Law (Murray factor 5). The Petitioning Creditor has adequate remedies to enforce any

judgment for breach of its Lease under non-bankruptcy law and for the appointment of a receiver

in the pending State Court Action (Murray factor 6). The Petitioning Creditor invoked the

bankruptcy laws to secure a benefit - namely relief from the state mandated eviction moratorium

imposed post-COVID - that is not available to the Petitioning Creditor in the State Court Action

(Murray factor 7). All of these factors weigh heavily in favor of dismissal of this case.

        17.     Newbury maintains a separate bank account into which parking fees are deposited

and all revenues and costs related to the Newbury Garage are tracked in Newbury’s books and

records in the ordinary course of business (Supplemental Declaration, ¶5).. Moreover, on January

15, 2021, Mr. Smith directed that the daily sweep from Newbury’s bank account in the ordinary

course of business to the Icon paymaster account be turned off. (Supplemental Declaration ¶9).

Based on these facts, there is no real danger of assets being “lost” or “dissipated” in the event the

bankruptcy case did not continue (Murray factor 8). This factor also weighs in favor of dismissal

of this case.

        18.     A balancing of the competing interests at stake also favors a “for cause” dismissal

of the Involuntary Petition. The interests of the Alleged Debtor need to be considered as well as

the Petitioning Creditor because the purpose of the Bankruptcy Code cannot be disregarded when

the Petitioning Creditor seeks to use the Involuntary Petition as a personal collection device for

unpaid rent. See In re Murray, 543 B.R. at 496 (purpose of bankruptcy code cannot be disregarded

when a single creditor tries to invoke [the Code’s] involuntary provisions as a personal collection

device). The Alleged Debtor is not entitled to a discharge as a business entity as a matter of law




                                                 9
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 12 of 35



and will not attain any benefit to outweigh the costs of participating in a Chapter 7 case and

duplicating the costs and expenses that it has already incurred in the State Court Action, especially

when the Petitioning Creditor already has adequate remedies at law in the forum that it freely chose

to begin its dispute over unpaid rent with the Alleged Debtor. Similarly, the Petitioning Creditor

will obtain no greater relief from the Bankruptcy Court to justify the duplicative efforts and costs

associated with appointing a chapter 7 trustee. The best interests of the Alleged Debtor and the

Petitioning Creditor would be best served in the pending State Court Action.

        19.    Accordingly, cause exists for dismissal under section 707(a) of the Bankruptcy

Code.

B.      The Court Should Abstain from and Dismiss the Involuntary Petition Pursuant to
        Section 305(a) of the Bankruptcy Code and 28 U.S.C. § 1334(c)

        20.    Cause also exists for the Court to exercise its discretion to dismiss or abstain from

hearing this bankruptcy case pursuant to section 305(a) of the Bankruptcy Code and 28 U.S.C §

1334(c). Section 305(a)(1) of the Bankruptcy Code permits a bankruptcy court to dismiss any

bankruptcy case where “the interests of creditors and the debtor would be better served by such

dismissal . . .” 11 U.S.C. § 305(a)(1). Section 1334(c)(1) of title 28 of the United States Code

provides that “nothing in this section prevents a district court in the interest of justice, or in the

interest of comity with State courts or respect for State law, from abstaining or hearing a particular

proceeding arising under title 11 . . .” 28 U.S.C. § 1334(c)(1). For the reasons discussed below,

the Court should dismiss or abstain from this matter.

               Section 305(a) Dismissal or Abstention

        21.    While dismissal or abstention pursuant to section 305(a) of the Bankruptcy Code is

an extraordinary remedy that is appropriate only when a court finds that both creditors and the

debtor would be served by dismissal, dismissal or abstention in this matter is warranted because


                                                 10
20-12976-jlg        Doc 17   Filed 01/24/21 Entered 01/24/21 16:29:24              Main Document
                                          Pg 13 of 35



the Involuntary Petition is simply being used by the sole Petitioning Creditor as a debt collection

tactic in a two-party dispute that is already pending in another forum. See, e.g., In re Persico

Contracting and Trucking, Inc., 2010 WL 3766555, at *4 (Bankr. S.D.N.Y. Aug. 20, 2010 (“it is

frequently recognized that an involuntary Chapter 11 case, particularly where that involuntary

appears to be a two-party dispute; i.e., the petitioning creditors on the one hand and the debtor on

the other, should not be used as a debt collection tool”); In re Selectron Mgmt. Corp., 2010 WL

3811863, at *6 (Bankr. E.D.N.Y. Sept 27, 2010) (dismissing involuntary petition because “the

instant involuntary petition is a two-party dispute, and it is not the function of the bankruptcy court

to act as a collection device for judgment creditors”).

       22.     Moreover, a review of the factors that Second Circuit courts have considered

regarding dismissal or abstention under section 305(a) of the Bankruptcy Code supports the

continuation of the two parties’ pending State Court Action and not this involuntary bankruptcy

case, as follows:

       (1)     [the] economy and efficiency of administration; (2) whether another forum
       is available to protect the interests of both parties or there is a pending proceeding
       in state court; (3) whether federal proceedings are necessary to reach a just and
       equitable solution; (4) whether there are alternative means of achieving an equitable
       division of assets; (5) whether the debtor and creditors are able to work out a less
       expensive out-of-court arrangement which better serves all interests in the case; (6)
       whether a non-federal insolvency has proceeded so far in those proceedings that it
       would be costly and time consuming to start afresh with the federal bankruptcy
       process; and the purpose for which bankruptcy jurisdiction has been sought.

In re Paper I Partners, L.P., 283 B.R. 661, 679 (Bankr. S.D.N.Y. 2002).

       23.     The Court should find that the applicable factors set forth above also weigh in favor

of dismissal or abstention in this matter.

       24.     Considerations of economy and efficiency of administration favor the State Court

Action and not this involuntary case. The Petitioning Creditor had already chosen to commence




                                                  11
20-12976-jlg       Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                           Pg 14 of 35



the State Court Action and seek the appointment of a receiver prior to filing this involuntary

bankruptcy. The two parties have actively participated in the State Court Action and a hearing on

the Petitioning Creditor’s motion for the appointment of a receiver was scheduled prior to the filing

of the Involuntary Petition. Indeed, consideration of the receiver motion was adjourned solely due

to the filing of the instant case. The Petitioning Creditor is seeking the same relief in the State

Court Action as in this involuntary proceeding. Both parties have already incurred costs and

expenses in the State Court Action. It would be inefficient for this Court and the parties herein to

utilize scarce judicial resources to duplicate the efforts that have already expended by the state

court and the parties in the State Court Action for the exact same relief.

       25.       As discussed above, there is another forum available to protect the interests of both

parties and there is a pending proceeding in that forum. This factor weighs in favor of dismissal

or abstention.

       26.       The Petitioning Creditor has not demonstrated any reason to doubt the adequacy of

its remedies in the State Court Action or the quality of the New York State Supreme Court’s

supervision of that proceeding. Therefore, federal proceedings are not necessary to reach a just

and equitable solution of the parties’ rent dispute. This factor also weighs in favor of dismissal or

abstention.

       27.       There are plainly alternative means of achieving an equitable division of assets

through the State Court Action, as there is one asset and one creditor at issue in this matter, and

the collective nature of a bankruptcy proceeding is simply not applicable to the instant dispute.

       28.       The fifth factor identified by the In re Papers I Partners court regarding an out of

court arrangement between the parties does not seem likely at the time of the instant motion given

that the parties have engaged in discussions in an attempt to resolve their disputes for almost a year




                                                  12
20-12976-jlg      Doc 17      Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                           Pg 15 of 35



without success, and the Petitioning Creditor has already sought an in-court solution prior to the

commencement of the Involuntary Petition. Accordingly, this factor should not be considered as

part of the Court’s analysis as it is not applicable.

        29.     The sixth factor identified by the In re Papers I Partners court weighs in favor of

dismissal or abstention because the State Court Action has been pending for months, both parties

have actively participated in the proceeding and incurred costs and expenses, and for all of the

other related reasons regarding available remedies as discussed above.

        30.     The purpose of Petitioning Creditor’s filing of the involuntary petition is clear. It

is forum shopping in a two-party dispute over unpaid rent. This factor clearly weighs in favor

granting the Alleged Debtor’s motion to dismiss.

                28 U.S.C. § 1334 Permissive Abstention

        31.     Finally, the Court should also deny the Motion because there are grounds for

permissive abstention from this case pursuant to 28 U.S.C. § 1334(c)(1) based on the Court’s

review of the applicable factors. In determining whether permissive abstention under section

1334(c)(1) is appropriate, Second Circuit courts have considered the following factors:

        (1) The effect or lack thereof on the efficient administration of the bankruptcy
        estate; (2) the extent to which state law issues predominate; (3) the difficulty or
        unsettled nature of the applicable state law; (4) comity; (5) the degree of relatedness
        or remoteness of the proceeding to the main bankruptcy case, (6) the existence of a
        right to a jury trial, and (7) prejudice to the involuntarily removed defendants.

In re Residential Capital, LLC, 488 B.R. 565, 577 (Bankr. S.D.N.Y. 2013).

        32.     For the same reasons set forth above (see supra, ¶24), the first factor weighs in favor

of abstention. The second factor regarding the extent to which issues of state law predominate

also weighs in favor of abstention because the issues to be addressed between the two parties are

predominantly questions of state law regarding commercial leases, New York’s Debtor and



                                                   13
20-12976-jlg      Doc 17      Filed 01/24/21 Entered 01/24/21 16:29:24            Main Document
                                           Pg 16 of 35



Creditor Law and the appointment of receiver under the New York CPLR.               The Petitioning

Creditor has not identified any significant bankruptcy issues that could be better addressed by this

Bankruptcy Court as opposed to the New York State Supreme Court. Comity considerations also

weigh in favor of abstention. The record demonstrates that there is a pending state court

proceeding which will apply New York state law, and any relief required by the parties can be

obtained in that forum. Finally, the last two factors regarding relatedness or remoteness of the

State Court Action from this case and the right to a jury trial also weigh in favor of this Court’s

abstention from the bankruptcy case because the Petitioning Creditor seeks the exact same relief

in the State Court Action and there is no right to a jury trial in this Court.

        33.     Second Circuit courts have also examined additional factors when considering

permissive abstention, “including the presence of a related proceeding commenced in state court

or other non-bankruptcy court” and “the likelihood that commencement of the proceeding in a

bankruptcy court involves forum shopping by one of the parties.” See Little Rest Twelve, Inc., 458

B.R. 44, 60 (S.D.N.Y.2011) (internal citations omitted).         These two factors clearly favor the

Alleged Debtor because the exact same dispute between the same parties seeking the same relief

is the subject of the pending State Court Action and Petitioning Creditor is blatantly and obviously

engaging in forum shopping.

        34.     Accordingly, since substantially all of the factors considered by the courts in the

Second Circuit weigh in favor of dismissal of the Involuntary Petition or this Court’s abstention

from this case under the various standards summarized above, the Alleged Debtor asserts that the

Court should dismiss or abstain from this involuntary case.




                                                  14
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 17 of 35



C.     This Involuntary Petition Should be Dismissed for Failure to Satisfy the
       Requirements of Section 303 of the Bankruptcy Code

       35.     Finally, the Involuntary Petition must fail based on analysis of section 303(h) of the

Bankruptcy Code because, among other reasons, Newbury is generally paying its debts to its trade

creditors as they become due except for its debt to the Petitioning Creditor for the reasons set forth

herein. See Smith Declaration, ¶. 9. Newbury’s payment of its debts to its trade creditors means,

among other things, that the Petitioning Creditor’s use of the bankruptcy court as a collection

agency will not provide a collective remedy for a number of creditors, but only a remedy for a

single party in a two-party dispute. See In re Mountain Dairies, Inc., 372 B.R. 623, 635 (Bankr.

S.D.N.Y. 2007) (“The bankruptcy court is not a collection agency”).

       36.     Contrary to the Petitioning Creditor’s baseless assertions made in connection with

its Trustee Motion, the requirements of section 303(h) of the Bankruptcy Code are not satisfied

because (i) this is not an exceptional case where a sole petitioning creditor would be otherwise

without an adequate remedy if an order for relief is denied, and (ii) there are no special

circumstances amounting to “fraud, trick, artifice or scam” in this matter. See Petitioning

Creditor’s reply in support of Trustee Motion (Dkt. No. 14), ¶ 19.

       37.     Rather, as discussed in detail above, the Petitioning Creditor clearly has an adequate

remedy in the State Court Action such that this is not an exceptional case. It is a landlord/tenant

rent dispute, and the Alleged Debtor submits that the floodgates should not be opened to allow

aggrieved landlords to work an end-run around Governor Cuomo’s commercial eviction

moratorium through the involuntary bankruptcy process.            Moreover, there are no special

circumstances that support the filing of the Involuntary Petition because the Alleged Debtor has

not defrauded or otherwise engaged in nefarious conduct in response to the impacts of the

pandemic. See In re Westerleigh Dev. Corp., 141 B.R. 38, 40 (Bankr. S.D.N.Y. 1992) (dismissing



                                                 15
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 18 of 35



involuntary petition and finding that “[t]he key point is that a bankruptcy court should not entertain

a two-party dispute unless special circumstances exist, such as fraud, artifice or scam”). The record

of the instant case is clear that the Petitioning Creditor has an adequate remedy in the State Court

Action and there are no special circumstances warranting the retention of jurisdiction by the

Bankruptcy Court over this two-party rent dispute.

D.     The Court Should Award Attorneys’ Fees and Related Costs of the Involuntary
       Petition Pursuant to Section 303(i)

       38.     Section 303(i) of the Bankruptcy Code authorizes an award of attorneys’ fees upon

a non-consensual dismissal of an involuntary petition, along with additional damages – including

potential punitive damages – upon a finding of a bad faith filing. 11 U.S.C. § 303(i)(1)-(2). Courts

within the Second Circuit have considered the totality of the circumstances in determining whether

to award attorneys’ fees, including: “(1) the merits of the involuntary petition; (2) the role of any

improper conduct on the part of the alleged debtor; (3) the reasonableness of the actions taken by

the petitioning creditors; and (4) the motivation and objectives behind the filing of the petition.”

In re TPG Troy, LLC, 793 F.3d 228, 235 (2d Cir. 2015) (internal citations omitted).

       39.     The Court should award the Alleged Debtor its attorneys’ fees and related costs

incurred in this involuntary Chapter 7 case pursuant to section 303(i) of the Bankruptcy Code

consistent with the plain language of the Bankruptcy Code and controlling Second Circuit law

because the Petitioning Creditor has used the bankruptcy process for an improper purpose, as a

collection tactic in a two party dispute, when it already had all necessary and adequate remedies

available to it in the State Court Action. See In re TPG Troy, 793 F.3d at 235 (upholding award

of attorneys’ fees upon dismissal and finding that “[w]hen an involuntary petition is dismissed,

‘there is a presumption that costs and attorney’s fees will be awarded to the alleged debtor’”

because awarding fees and costs serves to discourage the use of filing involuntary petitions



                                                 16
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24            Main Document
                                          Pg 19 of 35



(quoting In re Mountain Dairies, 372 B.R. at 637)).          For the reasons set forth above, the

Involuntary Petition lacks merit and the Petitioning Creditor engaged in bad faith conduct in

electing to abuse the bankruptcy process to attempt an end run around the eviction moratorium and

obtain relief not available in its pending State Court Action. The Petitioning Creditor chose to

initiate an involuntary petition against a viable business because it thought that it could leverage

the bankruptcy court as a collection agency, and this conduct should not only result in the dismissal

of the Involuntary Petition, but also an award of, at a minimum, costs and potentially other

damages in an amount to be determined by this Court.

       40.     The Petitioning Creditor cannot meet its burden of proof to justify a denial of the

Alleged Debtor’s costs. See In re Anmuth Holdings, LLC, 600 B.R. 168, 186 (Bankr. E.D.N.Y.

2019); see also In re Mountain Dairies, 372 B.R. at 637 (citations omitted). Finally, while the

Alleged Debtor believes that the Petitioning Creditor filed its involuntary petition in bad faith

based on the totality of the circumstances (Anmuth Holdings, LLC, 600 B.R. at 192), a finding of

bad faith by this Court is not necessary to the award of costs and fees to the Alleged Debtor. In re

Mountain Dairies, 372 B.R. at 637; see also In re TPG Troy, LLC, 793 F.3d at 235 (“Section

303(i)(1) is a fee shifting provision that requires no showing of bad faith, and aims to keep the

putative estate whole”).

       41.     Accordingly, the Alleged Debtor submits that it is entitled to an award of attorneys’

fees, costs and other damages pursuant to sections 303(i)(1) and (2) upon the dismissal of the

Involuntary Petition and respectfully requests an award of such fees, costs and damages in an

amount to be determined by the Court at the conclusion of this matter.




                                                 17
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24              Main Document
                                          Pg 20 of 35



                                  RESERVATION OF RIGHTS

       42.     The Alleged Debtor respectfully reserves and any all rights with respect to the

subject matter of this Motion and any other response to the Involuntary Petition, including without

limitation the right to supplement this Motion on the record of the hearing to be held on the Motion

and to assert other and additional defenses to the Involuntary Petition, as well as to assert the right

to recover fees, costs and other damages.

                                          CONCLUSION

       43.     Accordingly, for the reasons set forth herein and in the Smith Declaration and

Supplemental Declaration incorporated by reference herein, the Involuntary Petition should be

dismissed with prejudice or the Bankruptcy Court should alternatively abstain from consideration

of the Involuntary Petition because this is simply not a bankruptcy case. This is a two-party dispute

which is already pending before the New York State Supreme Court and should properly remain

there because there are no other creditors or other interests to be served by this Court exercising

its jurisdiction over a single creditor and the Alleged Debtor.

       WHEREFORE, the Alleged Debtor respectfully requests that the Court enter an order

(a) dismissing the involuntary bankruptcy case, or alternatively abstaining; (b) granting an

award of fees, costs and damages in an amount to be determined after trial or other evidentiary

submission; and (c) granting such other and further relief as the Court deems just and proper.

Dated: Garden City, New York
       January 19, 2021                                CULLEN AND DYKMAN LLP

                                               By:     /s/ Elizabeth M. Aboulafia
                                                       C. Nathan Dee, Esq.
                                                       Elizabeth M. Aboulafia, Esq.
                                                       100 Quentin Roosevelt Boulevard
                                                       Garden City, New York 11530

                                                       Counsel to Newbury Operating LLC


                                                  18
20-12976-jlg   Doc 17   Filed 01/24/21 Entered 01/24/21 16:29:24   Main Document
                                     Pg 21 of 35



                                    Exhibit 1
                                 Proposed Order
    20-12976-jlg       Doc 17       Filed 01/24/21 Entered 01/24/21 16:29:24                    Main Document
                                                 Pg 22 of 35



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
                                                                 :
In re:                                                           : Chapter 7
                                                                 :
NEWBURY OPERATING LLC                                            : Case No. 20-12976 (JLG)
                                                                 :
                                                                 :
                       Alleged Debtor.                           :
                                                                 :
 ----------------------------------------------------------------x

                          ORDER DISMISSING INVOLUNTARY PETITION

           Upon the motion (the “Motion”) 1 of Newbury Operating LLC (“Newbury” or the
                                                     0F




“Alleged Debtor”), pursuant to sections 303, 305 and 707 of the United States Bankruptcy Code,

11 U.S.C. §§ 101 et seq., as amended (the “Bankruptcy Code”) and 28 U.S.C. § 1334(c), for

entry of an order dismissing with prejudice the involuntary bankruptcy petition (the “Involuntary

Petition”) filed against the Alleged Debtor on December 28, 2020 by sole petitioning creditor,

250 E. 87 Owners Corp. (the “Petitioning Creditor”); and it appearing that this Court has

jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that

venue of this involuntary chapter 7 case and the Motion in this district is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core proceeding pursuant to 28

U.S.C. § 157(b); and this Court having determined that the relief requested in the Motion is in

the best interests of the Alleged Debtor, the Petitioning Creditor, and any other parties in interest;

and this Court having found that proper and adequate notice of the Motion and the relief

requested therein has been provided in accordance with the Bankruptcy Rules, and that no other

or further notice is necessary; and after due deliberation thereon; and good and sufficient cause

appearing therefor;


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
20-12976-jlg     Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                         Pg 23 of 35



       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED to the extent set forth herein.

       2.      The Involuntary Petition is hereby dismissed with prejudice.

       3.      The Alleged Debtor is entitled to an award of attorneys’ fees and costs payable by

the Petitioning Creditor in an amount to be determined by further Order of this Court.

       4.      This Court retains jurisdiction with respect to all matters arising from or related to

the enforcement of this Order.
20-12976-jlg   Doc 17   Filed 01/24/21 Entered 01/24/21 16:29:24   Main Document
                                     Pg 24 of 35



                                    Exhibit 2
                             Supplemental Declaration
 20-12976-jlg       Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24                Main Document
                                            Pg 25 of 35



 CULLEN AND DYKMAN LLP
 C. Nathan Dee, Esq.
 Elizabeth M. Aboulafia, Esq.
 100 Quentin Roosevelt Boulevard
 Garden City, New York 11530
 (516) 357-3700
 Email: ndee@cullenllp.com
        eaboulafia@cullenllp.com

 Counsel to Newbury Operating LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------- x
                                                                  :
In re:                                                            : Chapter 7
                                                                  :
NEWBURY OPERATING LLC                                             : Case No. 20-12976 (JLG)
                                                                  :
                                                                  :
                       Alleged Debtor.                            :
                                                                  :
----------------------------------------------------------------- x

              SUPPLEMENTAL DECLARATION OF JOHN D. SMITH IN
          SUPPORT OF NEWBURY OPERATING LLC’S MOTION TO DISMISS
         INVOLUNTARY PETITION OR, ALTERNATIVELY, FOR ABSTENTION
 Under 28 U.S.C. § 1764, John D. Smith declares as follows under the penalty of perjury:

         1.      I am the Chief Executive Officer of Icon Parking Holdings, LLC (“Icon”) the

 indirect parent and manager of Newbury Operating LLC (“Newbury”), the alleged debtor against

 which an involuntary petition (the “Involuntary Petition”) for relief under chapter 7 of the

 Bankruptcy Code was filed by 250 E. 87 Owners Corp. (the “Petitioning Creditor” or “Landlord”)

 on December 28, 2020.

         2.      I am authorized to submit this declaration (the “Supplemental Declaration”) on

 behalf of Newbury to supplement my January 12, 2021 declaration submitted in connection with

 the Objection of Newbury Operating LLC to the Motion for Appointment of Interim Chapter 7

 Trustee (Dkt. No. 13) and in further support of Newbury Operating LLC’s Motion to Dismiss
    20-12976-jlg     Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24                    Main Document
                                             Pg 26 of 35



Involuntary Bankruptcy Petition or, Alternatively, for Abstention (the “Motion to Dismiss”). 1 I             0F




adopt and incorporate the statements made in my January 12, 2021 declaration as set forth herein.

         3.        As a result of my tenure with Icon, my review of public and non-public documents,

and my discussions with other members of Icon’s management team, I am generally familiar with

Newbury’s business, financial condition, day-to-day operations and books and records. Except as

otherwise indicated, all facts set forth in this Supplemental Declaration are based upon personal

knowledge, my review of relevant documents, or my opinion based upon experience, knowledge,

and information concerning Newbury’s operations. References to the Bankruptcy Code, the

bankruptcy process, and related legal matters are based on my understanding of such matters and

advice provided to me by counsel. If called upon to testify, I would testify competently to the

facts set forth in this Supplemental Declaration.

         4.        In the ordinary course of business, Icon manages and provides administrative

services to Newbury and other affiliated parking garage entities. Icon utilizes a centralized and

integrated cash management system which provides established mechanisms for the collection,

management, and disbursement of funds used in the operation of the parking garage entities,

including Newbury. The collection and disbursement of funds generated by Newbury are reflected

on Newbury’s books and records.

         5.        Newbury maintains a separate bank account into which parking fees are deposited.

On a daily basis, the funds deposited into these accounts are swept into an account maintained by

Icon in its capacity as a paymaster for the Newbury Garage. All revenues related to the Newbury

Garage are tracked in Newbury’s books and records.

         6.        From the Icon paymaster account, the following categories of costs are paid:


1
 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion to
Dismiss.

                                                        2
20-12976-jlg     Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24          Main Document
                                         Pg 27 of 35



payroll for all employees that work at the Newbury Garage, general and administrative expenses,

rent and all other operating costs associated with Newbury’s operation of the Garage. Among other

management and administrative services provided by Icon to Newbury, Icon obtains the issuance

of letters of credit on its account for the benefit of Newbury (and ultimately the Petitioning

Creditor) and provides insurance coverage to Newbury and the employees of the Newbury Garage.

       7.      On December 28, 2020, the Petitioning Creditor filed the Involuntary Petition

against Newbury and, as I understand from discussions with counsel, a bankruptcy estate came

into being. On that date, other than accrued labor, tax and benefit payments for the union

employees who work at the Garage and the Petitioning Creditor, Newbury had two other trade

creditors who were owed approximately $8,000 in total.

       8.      Based on a review of Icon’s accounting records, I understand that Newbury

generated $96,247.83 in revenue and paid $16,402.44 in expenses during the time period from

December 28, 2020 to January 16, 2021.

       9.      On January 15, 2021, I directed that that daily sweep from Newbury’s bank account

to the Icon paymaster account be turned off. I am advised that this occurred on January 15, 2021.




               [THIS SPACE INTENTIONALLY LEFT BLANK]




                                               3
20-12976-jlg     Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24                Main Document
                                         Pg 28 of 35



       I declare under penalty of perjury that the foregoing is true and correct.


Executed this 19th day of January, 2021.

                                                     NEWBURY OPERATING LLC



                                                     By:
                                                             John D. Smith




                                                 4
20-12976-jlg   Doc 17    Filed 01/24/21 Entered 01/24/21 16:29:24    Main Document
                                      Pg 29 of 35



                                        Exhibit 3
                        Petitioning Creditor Letter to State Court
20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24             Main Document
                                          Pg 30 of 35




                                        Eric M. Sable – Direct 212-743-7084 – esable@ssrga.com




                                          January 4, 2021

BY-EMAIL: 59nyef@nycourts.gov
and NYSCEF

Honorable Debra A. James
Supreme Court of the State of New York
County of New York
60 Centre Street, Room 331
New York, New York 10007

               Re:     250 E. 87 Owners Corp., v. Newbury Operating LLC
                        Supreme Court of the State of New York
                       County of New York, Index No. 655282/2020


Dear Justice James:

               This firm represents plaintiff, 250 E. 87 Owners Corp., (the “Plaintiff”) in the
above referenced action (the “Action”). We write in reference to the Order to Show Cause
currently returnable before your honor on January 12, 2021 (the “OSC”).

             On December 28, 2020, Plaintiff filed an involuntary bankruptcy petition against
Newbury Operating LLC in the Southern District of New York under Case No. 20-12976 (the
“Bankruptcy Case”). A copy of the petition in the Bankruptcy Case is included with this
correspondence.

                Due to the automatic stay that is currently in effect as a result of the Bankruptcy
Case, it is respectfully requested that all aspects of the Action, including, but not limited to, the
time for Plaintiff to submit reply papers (currently due on or before January 6, 2021) and oral
argument on the OSC, currently scheduled for January 12, 2021, be stayed pending the
resolution of the Bankruptcy Case. We would further request that the OSC be placed back on the
Court’s calendar upon letter application by Plaintiff and telephonic conference with the Court.




                               444 Madison Avenue, New York, NY 10022
                   Main: 212-743-7000 - Fax: 212-743-7001 - www.ssrga.com
 20-12976-jlg      Doc 17    Filed 01/24/21 Entered 01/24/21 16:29:24           Main Document
                                          Pg 31 of 35

Honorable Debra A. James
January 4, 2021
Page 2

               Thank you in advance for your courtesy in this matter. If there are any questions,
please do not hesitate to contact me.


                                                     Respectfully submitted,




                                                     Eric M. Sable

cc:        Counsel of Record (via NYSCEF)

/2348478
        20-12976-jlg      Doc 17     Filed 01/24/21 Entered 01/24/21 16:29:24            Main Document
                                                  Pg 32 of 35
                                         United States Bankruptcy Court
                                          Southern District of New York




Notice of Involuntary Bankruptcy Case Filing

An involuntary bankruptcy case concerning the debtor(s)
listed below was filed under Chapter 7 of the United States
Bankruptcy Code, entered on 12/28/2020 at 9:25 PM and
filed on 12/28/2020.

Newbury Operating LLC
250 East 87th Street
New York, NY 10128-3119




 The case was filed by the following petitioning creditor(s):

 250 E. 87 Owners Corp.                      Sanford Philip Rosen
 c/o Charles H. Greenthal Mgmt Corp.         Rosen & Associates, P.C.
 551 Fifth Avenue, Ste 500                   747 Third Avenue
 New York, NY 10176-50000                    New York, NY 10017-2803
                                             (212) 223-1100
The case was assigned case number 20-12976.

If you would like to view the bankruptcy petition and other documents filed by the petitioning creditor(s) and the
debtor, they are available at our Internet home page http://ecf.nysb.uscourts.gov or at the Clerk's Office, One
Bowling Green, New York, NY 10004-1408.

You may be a creditor of the debtor. If so, you will receive an additional notice from the court setting forth
important deadlines.


                                                                          Vito Genna
                                                                          Clerk, U.S. Bankruptcy Court
               20-12976-jlg
              20-12976   Doc Doc 17 Filed
                             1 Filed      01/24/21
                                     12/28/20        Entered
                                               Entered          01/24/21
                                                         12/28/20        16:29:24
                                                                    21:25:46  Main Main Document
                                                                                   Document   Pg
                                                 Pg 133ofof3 35
Fill in this information to identify the case:

United States Bankruptcy Court for the:

Southern District of New York

Case number (if known)                                                           Chapter 7
                                                                                                                                    Check if this an
                                                                                                                                    amended filing



Official Form 205
Involuntary Petition Against a Non-Individual                                                                                                                 12/15
Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin a case
against a non-individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If more space
is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor's name and case number (if known).

Part 1:     Identify the Chapter of the Bankruptcy Code Under Which Petition Is Filed
1. Chapter of the Bankruptcy         Check one:
   Code

                                                  Chapter 7
                                                  Chapter 11
Part 2: Identify the Debtor
 2. Debtor's name     Newbury Operating LLC

3. Other names you
   know the debtor
   has used in the last
   8 years

     Include any
     assumed names,
     trade names, or
     doing business as
     names.

4. Debtor's federal Employer              Unknown
   Identification Number (EIN)
                                     EIN

 5. Debtor's address        Principal place of business                                             Mailing address, if different

                            250 East 87th Street
                            Number               Street                                                   Number           Street

                                                                                                          P.O. Box
                            New York NY 10128-3119
                            City                                    State       Zip Code                  City                          State          Zip Code

                                                                                                          Location of principal assets, if different from principal
                            New York                                                                      place of business
                            County
                                                                                                          Number       Street


                                                                                                          City                         State           Zip Code


6.    Debtor's website (URL)

7.    Type of debtor        Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP)
                            Partnership (excluding LLP)
                            Other type of debtor. Specify:
8. Type of debtor's       Check one:
   business
                            Health Care Business (as defined in 11 U.S.C. § 101(27A)
                            Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B)

Official Form 205                                         Involuntary Petition Against a Non-Individual                                                     page 1
                20-12976-jlg
               20-12976   Doc Doc 17 Filed
                              1 Filed      01/24/21
                                      12/28/20        Entered
                                                Entered          01/24/21
                                                          12/28/20        16:29:24
                                                                     21:25:46  Main Main Document
                                                                                    Document   Pg
                                                  Pg 234ofof3 35
Debtor      Newbury Operating LLC                                                                           Case number (if known)

                             Railroad (as defined in 11 U.S.C. § 101(44)
                             Stockbroker (as defined in 11 U.S.C. § 101(53A)
                             Commodity Broker (as defined in 11 U.S.C. § 101(6)
                             Clearing Bank (as defined in 11 U.S.C. § 781(3)
                             None of the types of business listed.
                             Unknown type of business.

9. To the best of             No
   your knowledge,
                              Yes. Debtor                                                                           Relationship
   are any
   bankruptcy cases
   pending by or                             District                            Date filed                         Case number, if known
   against any                                                                                 MM / DD / YYYY
   partner or affiliate
   of this debtor?

                                             Debtor                                                                 Relationship
                                             District                            Date filed                         Case number, if known
                                                                                               MM / DD / YYYY

Part 3: Report About the Case
10. Venue              Check one:


                               Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of business, or principal assets
                              in this district longer than in any other district.
                               A bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.


11.    Allegations         Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
                           The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

                           At least one box must be checked:

                               The debtor is generally not paying its debts as they become due, unless they are in the subject of a bona fide dispute as to liability or
                              amount.
                               Within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or agent appointed or authorized to take
                              charge of less than substantially all of the property of the debtor for the purpose of enforcing a lien against such property, was
                              appointed or took possession.

12. Has there been a          No
    transfer of any
    claim against the         Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy Rule 1003(a).
    debtor by or to
    any petitioner?

13. Each petitioner's claim Name of petitioner                                     Nature of petitioner's claim                               Amount of the claim
                                                                                                                                              above the value of any
                                                                                                                                              lien
                                  250 E. 87 Owners Corp.                           Commercial rent arrears                                      $655,883.65
                                                                                                                                                $
                                                                                                                                                $
                                                                                                             Total of petitioners' claims $655,883.65
                                  If more space is needed to list petitioners, attach additional sheets. Write the alleged debtor's
                                  name and the case number, if known, at top of each sheet. Following the format of this form,
                                  set out the information required in Parts 3 and 4 of the form for each statement under penalty
                                  of perjury set out in Part 4 of the form, followed by each additional petitioner's (or
                                  representative's) signature, along with the signature of the petitioner's attorney.



 Part 4 Request for Relief
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. If a petitioning creditor is a
corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). If any petitioner is a foreign representative appointed in a foreign
proceeding, attach a certified copy of the order of the court granting recognition.


 Official Form 205                                      Involuntary Petition Against a Non-Individual                                                        page 2
               20-12976-jlg
              20-12976   Doc Doc 17 Filed
                             1 Filed      01/24/21
                                     12/28/20        Entered
                                               Entered          01/24/21
                                                         12/28/20        16:29:24
                                                                    21:25:46  Main Main Document
                                                                                   Document   Pg
                                                 Pg 335ofof3 35
Debtor      Newbury Operating LLC                                                                            Case number (if known)

I have examined the information in this document and have a reasonable belief that the information is true and correct.
     Petitioners or Petitioners' Representative                                  Attorneys


Name and mailing address of petitioner
250 E. 87 Owners Corp.                                                                  Sanford P. Rosen
Name                                                                                    Printed name

c/o Charles H. Greenthal Mgmt Corp.
551 Fifth Avenue, Ste 500                                                               Rosen & Associates, P.C.
Number        Street                                                                    Firm name, if any
New York NY 10176-5000                                                                  747 Third Avenue
City                                       State            Zip Code                    Number      Street
                                                                                        New York NY 10017-2803
Name and mailing address of petitioner's representative, if any                         City                                          State        Zip Code
Peter Pretsfelder                                                                       Contact phone
Assistant Secretary                                                                                          (212) 223-1100           Email   srosen@rosenpc.com
Name
                                                                                        Bar number      1411834
c/o Charles H. Greenthal Mgmt Corp.
551 Fifth Avenue, Ste 500                                                               State           NY
Number        Street
New York NY 10176-5000
City                                       State            Zip Code

I declare under penalty of perjury that the foregoing is true and correct.
Executed on
                     12/28/2020                                                         /s/ Sanford P. Rosen
                     MM / DD / YYYY                                                     Signature of attorney
                                                                                        Date signed      12/28/2020
/s/ Peter Pretsfelder, Assistant Secretary                                                               MM / DD / YYYY
Signature of petitioner or representative, including representative's title




 Official Form 205                                      Involuntary Petition Against a Non-Individual                                                   page 3
